      Case 4:20-cv-00281-RSB-CLR Document 16 Filed 11/13/20 Page 1 of 8



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF GEORGIA
                                SAVANNAH DIVISION


Rebecca Brooks, et al.,
                                                             CIVIL ACTION NO. 20-cv-00281
               Plaintiffs,

v.

Thomas Mahoney III, et al.,

               Defendants.


     PROPOSED DEFENDANT-INTERVENOR’S OPPOSITION TO PLAINTIFFS’
            MOTION TO EXPEDITE SCHEDULE AND DISCOVERY

                                     I. INTRODUCTION

       Georgia is in the midst of an unprecedented manual recount of its nearly 5 million ballots

cast in the 2020 presidential election, which is the first statewide manual recount of paper ballots

in Georgia’s history.1 Weary election officials—having just successfully overseen an election with

record voter turnout—now must orchestrate and implement a novel process to count these 5

million ballots by 11:59 P.M. on Wednesday, November 18.2 The logistical challenges facing

election officials would be extraordinary even under ideal circumstances. Fulton County, for

instance, needs at least 300 people working 10-hour days to finish its manual recount of 528,000

ballots before Wednesday.3

       Against this backdrop, and based on the flimsiest of “evidence” attached to the verified

Complaint, such as citations to fringe news articles and disproven studies, Plaintiffs contend there



1
  Mark Niesse, Recount teams assemble for manual review of Georgia election results, Atlanta
Journal Constitution (Nov. 12, 2020), https://www.ajc.com/politics/recount-teams-assemble-for-
manual-review-of-georgia-election-results/V22J6ZW66VESNHW77WJ2ZZ35WY/.
2
  Id.
3
  Id.
       Case 4:20-cv-00281-RSB-CLR Document 16 Filed 11/13/20 Page 2 of 8



was massive fraud in the 2020 Georgia presidential election. Plaintiff then posit that this massive

fraud entitles them to a Court order authorizing immediate, carte blanche discovery of a

breathtaking amount of information from the counties by November 18, while the counties are in

the midst of recounting millions of ballots and certifying their election results, and to a trial on the

merits the week of November 23.

       Never mind that Brad Raffensperger, the Republican Secretary of State, has publicly

rejected allegations of widespread fraud4; that Geoff Duncan, the Republican Lieutenant Governor,

says there are no credible examples of voter fraud in Georgia 5; that Brian Kemp, the Republican

Governor, tweeted regarding the recount, “Georgia’s election result will include legally cast ballots

- and ONLY legally cast ballots. Period”6; or that the Department of Homeland Security called the

2020 presidential election “the most secure in American history.”7 Plaintiffs nonetheless contend



4
  E.g., Elizabeth Elkind, Georgia Voter Fraud Probes Won't Change Projected Biden Victory,
Secretary of State Says, CBS News (Nov. 12, 2020), https://www.cbsnews.com/news/election-
biden-georgia-voter-fraud-secretary-of-state/ (“At the end of the day, we don’t see widespread
voter fraud, but we will investigate every case we hear.”); Justin Gray, Secretary of State Maintains
No Statewide Voter Fraud Going on Amid Calls for His Resignation, WSB-TV (Nov. 10, 2020),
https://www.wsbtv.com/news/politics/secretary-state-maintains-no-statewide-voter-fraud-going-
amid-calls-his-resignation/WNSMO2Q3W5FN7BGW3XLWSTDGAY/ (“We haven’t found any
widespread fraud. We will investigate every single case that voters bring to us,”); Dale Russell,
Georgia Secretary of State finds no sign of widespread fraud in election, Fox 5 Atlanta (November
11,      2020),    https://www.fox5atlanta.com/news/georgia-secretary-of-state-finds-no-sign-of-
widespread-fraud-in-election (“I understand half of the people will be happy, half of the people
will be sad, but I want 100% of the people to understand that the process was fair and accurately
counted.”).
5
  Chandelis Duster, Georgia GOP lieutenant governor says ‘no credible examples’ of voter fraud,
CNN.com (November 9, 2020), https://www.cnn.com/2020/11/09/politics/geoff-duncan-georgia-
election-fraud-cnntv/index.html (“We’ve not had any sort of credible incidents raised to our level
yet and so we’ll continue to make sure that the opportunity to make sure every legal ballot is
counted is there, but you know at this point, we’ve not seen any sort of credible examples.”).
6
  Brian Kemp (@BrianKempGA), Twitter (2:58 PM, Nov. 9, 2020),
https://twitter.com/briankempga/status/1325890553536516097.
7
  Joint Statement From Elections Infrastructure Government Coordinating Council & The
Election Infrastructure Sector Coordinating Executive Committees, (November 12, 2020),



                                                 -2-
       Case 4:20-cv-00281-RSB-CLR Document 16 Filed 11/13/20 Page 3 of 8



that massive fraud has occurred under these officials’ collective noses—fraud that Plaintiffs claim

unidentified experts will unearth, using unknown and unspecified methods, as soon as the counties

interrupt their ongoing recount to provide Plaintiffs with volumes of unidentified and unspecified

documents and information.

       Plaintiffs’ position is not only hugely burdensome, it is legally meritless and should be

rejected by this Court. Proposed Intervenor Democratic Party of Georgia (“DPG”) requests that

the Court deny the Motion to Expedite and grant DPG’s Motion to Intervene and proposed Motion

to Dismiss.

                                         II. ARGUMENT
   A. Legal Standard

       The Federal Rules of Civil Procedure provide that discovery may commence before the

parties have engaged in a discovery conference if ordered by the court. Fed. R. Civ. P. 26(d) and

(f). “The control of discovery is committed to the sound discretion of the trial court.” Mut. Serv.

Ins. Co. v. Frit Indus., Inc., 358 F.3d 1312, 1322 (11th Cir. 2004). See also LR 26.1 (setting forth

standard local time periods for discovery conferences and post-conference discovery).

       Although the Eleventh Circuit Court of Appeals has not set forth a standard governing

expedited discovery, “several district courts within the Eleventh Circuit have expressly used a

general ‘good cause’ standard when confronted with [such] requests[.]” Davis v. Collins, No. 1:18-

CV-03345-AT, 2018 WL 6163154, at *2 (N.D. Ga. Aug. 24, 2018) (citations omitted). Good cause

may be found where the need for expedited discovery, in consideration of the administration of




https://www.cisa.gov/news/2020/11/12/joint-statement-elections-infrastructure-government-
coordinating-council-election (“The November 3rd election was the most secure in American
history . . . There is no evidence that any voting system deleted or lost votes, changed votes, or was
in any way compromised.”) (emphasis in original.)


                                                -3-
      Case 4:20-cv-00281-RSB-CLR Document 16 Filed 11/13/20 Page 4 of 8



justice, outweighs the prejudice to the responding party. Thompson Ins. Enterprises, Inc. v. LIPCA,

Inc., No. 1:07-CV-1126-CAP, 2007 WL 9706825, at *6 (N.D. Ga. June 26, 2007).

   B. The Motion to Expedite should be denied in its entirety.

       Plaintiffs’ Motion to Expedite is a meritless attempt to shore up a Complaint devoid of

plausible facts, imposing enormous, unjustifiable burdens on elections officials already faced with

significant challenges. Instead of pleading their claims based on actual evidence, Plaintiffs

effectively concede that, as of yet, they have nothing substantial, and ask—based on their

speculation that, if empowered by this Court to engage in a fishing expedition, they may turn up

something, anything, to support their claims—for authorization to engage in wide-ranging and

unduly burdensome discovery on an expedited timeframe that would involve the production of

huge quantities of documents and information: absentee, provisional and poll book records for the

2020 election; records pertaining to Georgia state voter registration database; USPS records;

criminal justice records; DMV records; and records from other commercial and governmental

sources. Mot. at *4. The burden on county officials to provide this discovery by November 18 (to

the extent it is even in their possession) would be extraordinary and would imperil the DPG’s

interests and those of its members and constituents in a timely and accurate manual recount.

       Plaintiffs allege that “upon information and belief,” such discovery will provide a basis for

certain unidentified expert analysis that will support their claims, yet do not provide any

information about their alleged experts or the “sophisticated and groundbreaking programs” these

experts will use to ascertain massive and heretofore undiscovered instances of voter fraud. The

Motion to Expedite presupposes that the requested discovery “will provide additional evidence

that sufficient illegal ballots were included in the results to change or place in doubt the November

3 presidential-election results.” Mot. at *3. This contention may be charitably described as wildly




                                                -4-
      Case 4:20-cv-00281-RSB-CLR Document 16 Filed 11/13/20 Page 5 of 8



speculative. The prejudice that expedited discovery would impose on county officials (and by

extension, the DPG’s interests and those of its members and constituents) in a timely and accurate

recount) is emphatically not. Given the indisputable prejudice arising from expedited discovery,

the Court should reject not just Plaintiffs’ motion, but their entire Complaint. See Gibbons v.

McBride, 124 F. Supp. 3d 1342, 1358 (S.D. Ga. 2015) (dismissing claims under Fed. R. Civ. P.

12(b)(6) because “the Court will not enable a fishing expedition”).

       The interests of justice militate heavily in favor of allowing Georgia’s elections officials to

accurately and quickly complete their unprecedented manual recount of millions of ballots, without

worrying about preparing for trial on the same spurious claims that the same out-of-state counsel

has filed in three other states in the past two days.8 The Motion should be denied, and the Court

should take up and grant the DPG’s Motion to Dismiss filed concurrently. See Davis v. Collins,

No. 1:18-CV-03345-AT, 2018 WL 6163154, at *2 (N.D. Ga. Aug. 24, 2018) (denying motion to

expedite when plaintiff fails to present any factual or legal basis as to why expedited discovery is

warranted and when defendant’s motion to dismiss is pending).

                                         CONCLUSION

       For the reasons stated herein, the Motion to Expedite should be denied.

Dated: November 13, 2020.                      Respectfully submitted,

                                                 /s/ TODD M. BAIAD
                                                 Todd M. Baiad
                                                 Georgia Bar No: 031605
                                                 Lucas D. Bradley
                                                 Georgia Bar No: 672136
                                                 BOUHAN FALLIGANT LLP
                                                 One West Park Avenue (31401)

8
 See Bally, et al. v. Whitmer, et al., No. 1:20-cv-01088-JTN-PJG (W.D. Mich. filed Nov. 11,
2020); Pirkle, et al. v. Wolf, et al., No. 4:20-cv-02088-MWB (M.D. Pa. filed Nov. 12,
2020); Langenhorst, et al. v. Pecore, et al., No. 1:20-cv-01701-WCG (E.D. Wis. Filed Nov. 12,
2020).


                                                -5-
Case 4:20-cv-00281-RSB-CLR Document 16 Filed 11/13/20 Page 6 of 8



                               P.O. Box 2139
                               Savannah, GA 31402-2139
                               Telephone: (912) 232-7000
                               Facsimile: (912) 233-0811
                               tmbaiad@bouhan.com
                               ldbradley@bouhan.com

                               Halsey G. Knapp, Jr.
                               Georgia Bar No. 425320
                               Joyce Gist Lewis
                               Georgia Bar No. 296261
                               KREVOLIN & HORST, LLC
                               One Atlantic Center
                               1201 West Peachtree Street, NW
                               Suite 3250 | Atlanta, GA 30309
                               Tel: 404-888-9700
                               hknapp@khlawfirm.com
                               jlewis@khlawfirm.com

                               Marc E. Elias*
                               Amanda R. Callais*
                               Alexi M. Velez*
                               Emily R. Brailey*
                               PERKINS COIE LLP
                               700 Thirteenth Street NW, Suite 800
                               Washington, DC 20005
                               Telephone: (202) 654-6200
                               melias@perkinscoie.com
                               acallais@perkinscoie.com
                               avelez@perkinscoie.com
                               ebrailey@perkinscoie.com

                               Kevin J. Hamilton*
                               Amanda J. Beane*
                               PERKINS COIE LLP
                               1201 Third Avenue, Suite 4900
                               Seattle, Washington 98101
                               Telephone: (206) 359-8000
                               khamilton@perkinscoie.com
                               abeane@perkinscoie.com

                               Gillian C. Kuhlmann*
                               PERKINS COIE LLP
                               1888 Century Park East, Suite 1700
                               Los Angeles, California 90067
                               Telephone: (310) 788-3900


                              -6-
Case 4:20-cv-00281-RSB-CLR Document 16 Filed 11/13/20 Page 7 of 8



                               gkuhlmann@perkinscoie.com

                               Matthew J. Mertens
                               Georgia Bar No: 870320
                               PERKINS COIE LLP
                               1120 NW Couch Street, 10th Floor
                               Portland, Oregon 97209
                               Telephone: (503) 727-2000

                               Counsel for Proposed Intervenor-Defendant
                               *Pro Hac Vice Application Pending




                              -7-
       Case 4:20-cv-00281-RSB-CLR Document 16 Filed 11/13/20 Page 8 of 8



                                  CERTIFICATE OF SERVICE

       I hereby certify that on the November 13, 2020, I electronically filed the within document

with the Clerk of the Court using the CM/ECF system which will automatically send e-mail

notification of such filing to the attorneys of record.


                                                          s/ TODD M. BAIAD
                                                          Todd M. Baiad
                                                          Georgia Bar No: 031605
                                                          BOUHAN FALLIGANT LLP
                                                          One West Park Avenue (31401)
                                                          P.O. Box 2139
                                                          Savannah, GA 31402-2139
                                                          Telephone: (912) 232-7000
                                                          Facsimile: (912) 233-0811
                                                          tmbaiad@bouhan.com




                                                 -8-
